PER CURIAM.
This was a proceeding to establish an alleged lost Last Will and Testament of the decedent, Perry Carlton. It has earlier received appellate treatment. See In re Estate of Carlton, Deceased, 258 So.2d 524 (4th D.C.A.Fla.1972), and In re Estate of Carlton, 276 So.2d 832 (Fla.1973). As a consequence a full trial was held in the trial court with evidence being received one way and the other as concerns the existence of the “Will.”
We have considered the detailed findings and applications of law found in the appealed judgment in light of the record and appellate advices. It is our opinion that no reversible error has been made to appear and that the decision dismissing the Petition for Probate of the purported Last Will and Testament is adequately supported by the testimony and the law of this state.
Affirmed.
OWEN, C. J., WALDEN, J., and BROWN, CECIL, Associate Judge, concur.